DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amended drawings have overcome the drawing objections and they are therefore withdrawn.
Applicant’s amendment to claims 10-14 changing the terms “control device” to “controller” and “sensor device” to “sensor” has provided enough structure to overcome the 112(f) interpretation and it is therefore withdrawn.
Applicant’s amendment to claim 15 specifying the “heating device” comprises a “heating element” has overcome the 112(f) interpretation and it is therefore withdrawn.
Arguments concerning “control device” and “sensor device”
Applicant’s amendments to claim 10 have overcome the rejection under 112(b) concerning antecedent basis and it is therefore withdrawn.
Applicant’s amendment removing the term “preferably” has overcome the indefiniteness rejection under 112(b) and it is therefore withdrawn.
Applicant’s arguments, see pages 15-16, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1, 2, 5 under 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schoenberger et al. (US 2013/0052295 A1) in view of Eble (US 2010/0196632 A1).
Applicant’s argument’s concerning the rejection under 102 of claims 10 and 11 are not persuasive. Examiner notes that the controller inherently allows itself to switch the heating elements on .
Drawings
The drawings were received on 12/04/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear if the term “at least one heating element” recited multiple times throughout the claim refers to the same heating element each time it is recited or if they are all the same element in which case subsequent recitations should be “the at least one heating element” to provide clear antecedent basis. Examiner notes that the term is also repeated in claims 12-14, and 16-18
Regarding claim 18
Claim 19 recites the limitation "the top radiator" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bottom element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to the reflector element of claim 10 which is located below the parison or refers to a bottom heating element as recited in other claims.
Regarding claim 19, the term “possible switching” renders the claim indefinite. It is unclear what causes the possible switching. It is unclear if the intent of the claim is to prevent a human from switching on heating elements or if the intent is for the controller to prevent itself from switching on the heating element.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberger et al. (US 2013/0052295 A1).
Regarding claim 10, Schoenberger discloses a machine for heating plastic parisons comprising a transport device (Schoenberger 20) which transports the plastic parisons (Schoenberger 3) a long a predetermined path (Schoenberger TR1 and TR2), a heating device (Schoenberger 40) which heats the plastic parisons at least intermittently. The heating device further comprises a reflector element (Schoenberger4113) located below the bottom portion of the plastic parisons (see Schoenberger figures 2 and 3) in the vertical direction and reflects thermal radiation onto the plastic parisons, and an adjusting device (Schoenberger 50) which is suitable and intended for adjusting the reflector in vertical direction (Schoenberger [0070]), and at least one heating element (Schoenberger 4110). The machine further comprises a controller (Schoenberger [0023]) suitable and intended to 
Regarding claim 11, Schoenberger’s first embodiment as applied to claim 10 discloses that the heating elements switched off by the control device are heating elements not needed for heating the parisons (Schoenberger [0068]) and refers to the lowest element in figure 3 which is slightly above the reflector element. Schoenberger does not explicitly recite that heating elements arranged below the reflector element are switched on and off. However, heating elements located below the reflector element are inherently not necessary for heating the parisons and therefore, Schoenberger inherently discloses that the controller automatically switches off heating elements located below the reflector element.
Regarding claim 16, Schoenberger’s first embodiment as applied to claim 10 discloses switch on heating elements based on a determining device (Schoenberger [0020]) which determines the position of the reflector element with respect to the vertical direction. Therefore, inherently Schoenberger must have a predetermined safety distance to determine which elements to turn off for a certain position of the reflector element.
Regarding claim 17, Schoenberger’s first embodiment as applied to claim 10 discloses the machine  comprises a controller (Schoenberger [0023]) suitable and intended to switch on heating elements based on a determining device (Schoenberger [0020]) which determines the position of the reflector element with respect to the vertical direction. Examiner notes that since the determining 
Regarding claim 18, Schoenberger’s first embodiment as applied to claim 10 discloses that heating elements located below the reflector element are turned off for energy saving (Schoenberger [0097]). Examiner notes that shutting off the elements below the reflector inherently involves checking the heating elements heating state and shutting off the element based on the position of the reflector element.
Regarding claim 19, Schoenberger as applied to claim 10 discloses that heating elements located below the reflector element are turned off for energy saving (Schoenberger [0097]). Examiner has interpreted the bottom element as referring to the reflector element located at the bottom and notes that the claim limitations are recited in the alternative and therefore preventing possible switching is not necessary to meet the claim limitations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1) in view of Eble (US 2010/0196632 A1).
Regarding claim 1¸ Schoenberger discloses a machine for heating plastic parisons comprising a transport device (Schoenberger 20) which transports plastic parisons (Schoenberger 3) along a predetermined transport path (Schoenberger TR1, and TR2), and a heating device (Schoenberger 40) which heats the plastic parisons (Schoenberger 3) at least intermittently, wherein the heating device 
Schoenberger is silent regarding the bottom heating element being adjusted by the same adjusting device as the reflector element.
However, Eble teaches a parison heating device comprising a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger's parison heating device by utilizing Eble's teaching of a heating element mounted to the reflector element at a fixed distance to simplify the mechanisms by only utilizing a single adjusting device and to further ensure that the reflector is always located at an optimal distance from the heating element.
Regarding claim 2, Schoenberger and Eble as applied to claim 1 further teaches the bottom heating element is a radiator element (Schoenberger [0085]).
Regarding claim 3, Schoenberger and Eble as applied to claim 1 teaches a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance.
Regarding claim 4
Regarding claim 15, Schoenberger discloses a method of heating plastic parisons comprising transporting parisons using a transport device (Schoenberger20) along a predetermined path (see Schoenberger figure 1), and heating at least intermittently using a heating device (Schoenberger 40) which further comprises a bottom heating element (Schoenberger4115) for heating the bottom portion of the plastic parisons, and a reflector element (Schoenberger 4113) for reflecting thermal radiation onto the parisons, installed below the plastic parisons (see Schoenberger figure 8). The reflector element can be adjusted along the vertical direction by an adjusting device (Schoenberger 50). The bottom heating element is also adjustable (Schoenberger [0088]). 
Schoenberger is silent regarding the bottom heating element being adjusted by the same adjusting device as the reflector element.
However, Eble teaches a parison heating device comprising a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger's parison heating method by utilizing Eble's teaching of a heating element mounted to the reflector element at a fixed distance to simplify the mechanisms by only utilizing a single adjusting device and to further ensure that the reflector is always located at an optimal distance from the heating element.
Claims 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1) and Eble (US 2010/0196632 A1) as applied to claim 1 above, and further in view of Boguslavskiy (US 2010/0196632 A1).
Regarding claim 5, Schoenberger and Eble as applied to claim 1 are silent regarding the location of an electrical contact for the bottom heating element.
 However, Boguslavskiy teaches a heating element (Boguslavskiy 450) mounted to a reflector (Boguslavskiy 460) with an electrical contact located within a support (Boguslavskiy 400) located underneath the reflector (Boguslavskiy [0048]). Therefore, it would have been obvious to one 
Regarding claim 6, Schoenberger, Eble and Boguslavskiy as applied to claim 5 above are silent regarding the electrical contact being located below the reflector element.
However, Boguslavskiy teaches an electrical contact located within a support (Boguslavskiy 400) located underneath the reflector (Boguslavskiy [0048]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine by locating the electrical contact for the bottom heating element below the reflector element to shield the electrical contact from heat to increase its lifespan.
Regarding claim 8, Schoenberger, Eble, and Boguslavskiy as applied to claim 6 further teach the thermal radiation of the heating device (Schoenberger 40) is infrared radiation (Schoenberger [0007]).
Regarding claim 9, Schoenberger, Eble, and Boguslavskiy as applied to claim 6 teaches the thermal radiation is reflected by the bottom heating element (Schoenberger 4113) is reflected onto the bottom portion of the plastic parisons (Schoenberger [0065]).
Claim 7 is/ a re rejected under35U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1), Eble (US 2010/0196632 A1), and Boguslavskiy (US 2015/0223291 A1) as applied to claim 6 above, and further in view of Lappe (US 2014/0197581 A1).
Regarding claim 7, 
However, Lappe teaches a parison heating device comprising a plurality of heating elements that can be independently switched on and off (Lappe [0043]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger and Boguslavskiy's machine by incorporating Lappe's independently switchable heating elements to allow adjustment of the heating profile for different parisons.
 Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1) as applied to claim 11 above, and further in view of Eble (US 2010/0196632 A1).
Regarding claim 12, Schoenberger as applied to claim 11 is silent regarding a bottom heating element located on the reflector element.
However, Eble teaches a parison heating device comprising a bottom heating element (Eble 403) mounted to a reflector element (Eble413) located below the parison. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger's parison heating device by adding Eble's bottom heating element located on the reflector element to provide target heating for the lower portion of the parison. Examiner notes that since the bottom heating element is mounted to the reflector element that the position of the heating element with respect to the reflector element is a fixed value and therefore the control device is inherently controlling the switching on and off of heating elements based on the position of both the reflector element and the attached bottom heating element.
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1)and Eble (US 2010/0196632 A1) as applied to claim 12 above, and further in view of Vu (US 2013/0043822 A1).
Regarding claim 13
However, Vu teaches a stepper motor system comprising a motor (Vu 10) with a position feedback system (Vu [0011]) for correcting position error. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger, and Eble's parison heating device by utilizing Vu's stepper motor system as the driving device for the adjustment device to add redundancy for detecting the position of the reflector element and therefore utilize Vu's position signal in the control device for switching heating elements on and off.
Regarding claim 14, Schoenberger, Eble, and Vu as applied to claim 13 teach the machine has a sensor device (Schoenberger 80) that detects position of the reflector element (Schoenberger [0074]) and is part of the determining device (Schoenberger [0074]). Therefore, since the determining device controls the switching on and off of heating elements (Schoenberger [0020]) the switching on and off of the heating elements can be based on the signal from the sensor device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762          

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762